t c summary opinion united_states tax_court richard g and suzun j abbott petitioners v commissioner of internal revenue respondent docket no 22749-09s filed date richard g and suzun j abbott pro sese richard w kennedy for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax based on three adjustments cancellation of indebtedness income--dollar_figure failure to report a state of utah tax refund--dollar_figure and premature withdrawal of a pension along with a sec_72 10-percent additional tax we consider whether petitioners had income from cancellation of indebtedness and a state_income_tax refund for background petitioners resided in utah at the time their petition was filed petitioners claimed a dollar_figure deduction for utah state_income_tax as part of the itemized_deductions claimed on schedule a itemized_deductions of their joint federal_income_tax return petitioners paid dollar_figure in utah state_income_tax sometime during and received a dollar_figure refund of utah state_income_tax in petitioners did not include the dollar_figure in income on their federal tax_return petitioners did not itemize deductions on their federal tax_return respondent determined that petitioners must include the dollar_figure in income for their tax_year 2petitioners conceded the premature withdrawal and related additional tax adjustment petitioner suzun j abbott mrs abbott borrowed money from commonwealth central credit_union commonwealth a california corporation on account of her poor financial condition mrs abbott stopped making payments on the loan from commonwealth during when her loan balance was dollar_figure mrs abbott turned her financial matters over to homeland financial services inc homeland to act on her behalf with respect to resolving her debts with various creditors during and commonwealth placed mrs abbott’s loan in delinquent status and attempted collection her loan was placed in defaulted status during commonwealth canceled mrs abbott’s outstanding debt of dollar_figure during and issued her a form 1099-c cancellation of debt reflecting cancellation of debt in that amount it was commonwealth’s approach to extinguish or cancel debt when no payment was received for years and the obligation was no longer collectible petitioners did not report the dollar_figure in income on their tax_return respondent determined that the dollar_figure was income from cancellation of indebtedness for petitioners’ tax_year discussion initially we address petitioners’ contention that the burden_of_proof should be shifted to respondent under sec_7491 respondent contends that petitioners did not comply with the prerequisites of sec_7491 and that the burden did not shift sec_7491 shifts the burden to the commissioner where taxpayers can show that they complied with substantiation requirements maintained required records and generally cooperated with the commissioner petitioners did not provide documents or substantiation to respondent or the court in support of their positions because those requirements were not met the burden remains on petitioners to show that respondent erred in the determination of the income_tax deficiency petitioners contend that they are not required to include in income on their federal tax_return the dollar_figure utah state_income_tax refund received in petitioners refer the court to material concerning the tax_benefit_rule and respondent’s instructions and forms for computing the amount of state tax_refund includable in income respondent agrees that the tax_benefit_rule applies but contends that under that rule petitioners are required to include the dollar_figure in their income the tax_benefit_rule provides that if an amount is deducted from income in one year and a part or all of the amount is recovered in a later year then the recovery is treated as income in the year received to the extent the deduction reduced the amount of tax imposed sec_111 119_tc_317 affd 370_f3d_1228 d c cir kadunc v commissioner tcmemo_1997_92 see 460_us_370 because petitioners deducted utah state_income_tax on their federal return the dollar_figure refund of utah state tax received in is includable in income on their federal tax_return petitioners make two arguments first they argue that the dollar_figure refund should be includable only if they claimed a deduction for utah state_income_tax during or for which they did not second they argue that payment of dollar_figure of their utah state_income_tax and the receipt of the refund both occurred in the same year--2007 both of petitioners’ arguments concern the matching of the deductions and income in the same accounting_period that however is not how the tax_benefit_rule works because petitioners received a benefit by deducting utah state_income_tax on their federal tax_return petitioners must include any refund for which they had received a prior year benefit of the utah state_income_tax received during in income on their federal tax_return irrespective of whether they claimed a utah state_income_tax deduction on their federal return accordingly we hold that petitioners should have included the dollar_figure utah state_income_tax refund in income on their federal return cancellation or discharge_of_indebtedness results in includable income in the year of the cancellation sec_61 284_us_1 sec_108 provides for certain circumstances where income from the cancellation of indebtedness may be excluded from gross_income petitioners argue that the debt here was effectively canceled during or and not during they also contend that homeland had consolidated mrs abbott’s debt and reached some agreement with commonwealth before petitioners do not rely on the provisions of sec_108 commonwealth canceled mrs abbott’s debt in years after she stopped making payments and the obligation was classified as in default respondent contends that petitioners failed to offer any independent evidence showing that the commonwealth debt was settled or written off before respondent also argues that commonwealth’s approach to writing off debt after years is in accord with california state law commonwealth was a california corporation and the law of that state provides that suit to enforce a written obligation must be commenced within years of the default cal civ proc code sec_337 west further where a debt is payable in monthly installments the period of limitations on enforced collection begins to run on each installment from the time action could have been instituted bissell v forbes p cal ct app commonwealth’s actions in this case are in accord with the above-referenced statutory provision and case precedent petitioners’ argument that homeland resolved the commonwealth obligation before fails for lack of credible_evidence supporting their contention the record shows that commonwealth issued a form 1099-c and did not extinguish or cancel the indebtedness before accordingly petitioners were obligated to report the income from cancellation of indebtedness to reflect the foregoing decision will be entered for respondent
